Citation Nr: 9901594	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  96-43 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
post traumatic stress disorder (PTSD), currently rated as 30 
percent disabling.

2.  Entitlement to temporary total ratings under the 
provisions of 38 C.F.R. § 4.29, based on periods of 
hospitalization.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to October 
1974.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from an RO rating action of October 1995 which 
denied the veteran's claim for an increased rating for PTSD 
and temporary total ratings under 38 C.F.R. § 4.29.  

The file contains a transcript of the veteran's September 
1998 hearing before a member of the Board at the VA Central 
Office in Washington, D.C.  

In his May 1997 VA Form 9, the veteran raised the issue of a 
total disability based on individual unemployability.  As 
this issue has not yet been addressed by the agency of 
original jurisdiction, it is referred to the RO for action 
deemed appropriate.

The issue of an increased rating for the veteran's service-
connected PTSD will be addressed in the remand portion of 
this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he should be entitled to temporary 
total ratings for a period of hospitalization in April and 
May 1995 and for a period of hospitalization  in July and 
August 1995.




DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports granting 
temporary total ratings under 38 C.F.R. § 4.29 (1998) for the 
period of hospitalization in April and May 1995 and for the 
period of hospitalization in July and August 1995.
 

FINDINGS OF FACT

1.  The veteran's period of hospitalization at VA medical 
centers from April 8 to May 1, 1995, was for treatment of his 
service-connected PTSD.

2.  The veteran's period of hospitalization at VA medical 
centers from July 22 through August 14, 1995, was for 
treatment of his service-connected PTSD.


CONCLUSION OF LAW

Temporary total hospitalization ratings based on periods of 
hospitalization in April and May 1995 and in July and August 
1995, are warranted.  38 U.S.C.A. §§ 5107, 7104 (West 1991 & 
Supp. 1998) ; 38 C.F.R. § 4.29 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In September 1992, the RO granted service connection with a 
30 percent rating for the veteran's PTSD.  Records on file 
show that the veteran had numerous periods of hospitalization 
for psychiatric problems to include PTSD subsequent to the 
grant of service connection.  

In March 1995, the RO granted the a temporary 100 percent 
rating under 38 C.F.R. § 4.29 for a period of hospitalization 
for PTSD which lasted from February 4, 1995 to February 27, 
1995.  The veteran's disability rating was returned to 30 
percent on March 1, 1995.  

A VA discharge summary indicates that he veteran was 
hospitalized at the VA Medical Center (VAMC) in Hampton, 
Virginia from April 8, 1995 to April 17, 1995.  The diagnoses 
were rule out organic psychosis; rule out history of PTSD; 
rule out substance abuse; and adjustment disorder with mixed 
emotional features.  It was noted that the veteran was 
admitted with complaints of exacerbation of his PTSD 
symptoms.  The examiner stated that the veteran's diagnoses, 
were all rule outs since his symptom description did not 
fulfill criteria for any one illness.  It was noted that the 
veteran was referred for continued treatment to the Salem 
VAMC.  On April 17, 1995, the veteran was transferred to the 
VAMC in Salem, Virginia where he remained until May 1, 1995.  
Diagnoses included PTSD and psychotic disorder not otherwise 
specified.      

A VA discharge summary shows that the veteran was treated at 
the Hampton VAMC from July 22, 1995, to August 10, 1995, for 
psychiatric problems including PTSD.  It was noted that the 
veteran was transferred to the Salem VAMC for continued 
treatment and plan.  The discharge summary from the Salem 
VAMC  indicates that the veteran was admitted and treated 
from August 10, 1995, through August 14, 1995.  It was noted 
that the veteran was transferred voluntarily so that he could 
enroll in the PTSD inpatient program.  During treatment, it 
was reported that it was unclear as to whether or not the 
veteran still carried this diagnosis.  The diagnoses included 
schizophrenia, polysubstance abuse, and antisocial traits.  

Discharge summaries from subsequent periods of 
hospitalization show ongoing diagnoses of PTSD but no other 
period (or adjacent periods) of hospitalization exceeding 21 
days.  

Analysis

Entitlement to temporary total ratings under the provisions 
of 38 C.F.R. § 4.29, based on hospitalizations from April 8, 
1995, until May 1, 1995, and from July 22, 1995, through 
August 14, 1995.  

The veteran asserts that he was hospitalized for his service-
connected PTSD in April-May 1995 and again in July-August 
1995, thereby entitling him to temporary total ratings for 
both these periods of hospitalization under 38 C.F.R. § 4.29.

Under applicable criteria, a total rating, 100 percent, will 
be assigned without regard to the provisions of the rating 
schedule when it is established that a service-connected 
disability has required hospital treatment in a VA or an 
approved hospital for a period in excess of 21 days or 
hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days.  
Notwithstanding that a hospital admission was for disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of 21 days, 
the increase to a total rating will be granted from the first 
day of such treatment.  38 C.F.R. § 4.29.

On review of the April and May 1995 hospital discharge 
summaries, the Board finds that the veteran was hospitalized 
at the Hampton VAMC beginning on April 8, 1995, for problems 
including rule out PTSD.  While he was transferred to the 
Salem VAMC on April 17, 1995, the records show that the 
veteran continued his inpatient treatment through May 1, 
1995.  While the latter, shorter, period of hospitalization 
diagnosed rule out history of PTSD and noted that his symptom 
description did not fulfill the criteria for any of the 
diagnosed illnesses, the Board notes that PTSD was diagnosed 
during the initial period of hospitalization.  Resolving the 
benefit of the doubt in the veterans favor, the Board 
concludes that his hospitalization through May 1, 1995, must 
be fairly said to continue to have been for treatment of 
PTSD.  Since this combined period of sustained inpatient 
treatment for this service-connected disorder extended beyond 
21 days, a temporary total rating is in order under 38 C.F.R. 
§ 4.29.

Turning to discharge summaries from July and August 1995, the 
Board finds that the veteran was admitted to the Hampton VAMC 
on July 22, 1995, for problems including PTSD.  According to 
the July summary the veteran was transferred to the Salem 
VAMC on August 10, 1995, for continued treatment and plan.  
While the August 1995 discharge summary diagnosed other 
disorders and indicated that the veteran may no longer have 
PTSD, this diagnosis was carried forward.  The Board notes 
that subsequent records show ongoing diagnoses of PTSD and 
resolving the benefit of the doubt in the veterans favor, 
the Board finds that the veteran's PTSD symptoms were 
contemplated and treated during the July/August 
hospitalization at the Salem VAMC.  As such, a temporary 
total rating under 38 C.F.R. § 4.29 is in order for this 
sustained period of hospitalization in excess of 21 days 
(albeit at two facilities) during which time the veteran was 
treated for service-connected PTSD.  


ORDER

A temporary total rating under 38 C.F.R. § 4.29 is granted 
for the period of hospitalization in from April 8, 1995, to 
May 1, 1995.

A temporary total rating under 38 C.F.R. § 4.29 is granted 
for the period of hospitalization from July 22, 1995, to 
August 14, 1995.



REMAND

Entitlement to an increased rating for service-connected 
PTSD, currently rated as 30 percent disabling.

The veteran and his representative contend that the veteran's 
service-connected PTSD is more severe than indicated by the 
current 30 percent rating.  

The Board finds the veteran's claim for increased 
compensation benefits is well-grounded, meaning plausible, 
and based on a review of the file, there is a further VA duty 
to assist him in developing the facts pertinent to the claim.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.159 (1998); Proscelle v. Derwinski, 2 Vet.App. 629 
(1992).

In approximately August 1997, records of a period of VA 
hospitalization during May 1997 were added to the claims 
file.  A review of the file does not show that the RO has 
considered the veteran's claim for an increased rating in 
light of this newly submitted evidence.  Unless the appellant 
waives this procedural right, any additional evidence must be 
referred to the RO for review and preparation of a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304(c) (1998).  While the veteran submitted additional 
evidence during his September 1998 hearing for which he has 
asserted a desire to waive review by the agency of original 
jurisdiction, there is no indication that he wanted to waive 
such consideration regarding his May 1997 VA hospitalization 
records.  Since the veteran has not specifically indicated 
that he has waived initial consideration of this evidence by 
the RO, the issue must be remanded for consideration by the 
agency of original jurisdiction.

A review of the January 1997 VA examination report indicates 
that it is inadequate because it fails to separate the 
specific symptoms due to the veteran's service-connected PTSD 
from those symptoms due to other psychiatric disorders for 
which the veteran is not service connected.  As this 
examination does not give the Board a clear picture of the 
severity of service-connected PTSD, a new VA examination is 
in order.

The veteran, who submitted his claim in January 1993, was 
evaluated under C.F.R. § 4.132, including Diagnostic Code 
9400.  However, 38 C.F.R. § 4.132 was redesignated, effective 
November 7, 1996, as 38 C.F.R. § 4.130, which includes new 
rating criteria for PTSD, found at Diagnostic Code 9400.  The 
Board notes that where a law or regulation changes after a 
claim has been filed or reopened, but 


before the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308, 313 (1991).  
While the RO has considered both the old and the new rating 
criteria, any further evaluation of the veteran's service-
connected PTSD must be performed using both the old and the 
new criteria and the most favorable provisions should be 
used.     

Therefore, as noted above, another VA examination should be 
conducted to assess the current severity of the service-
connected PTSD using a full multiaxial evaluation, to include 
having the examiner assign a score on the Global Assessment 
of Functioning (GAF) Scale, report clinical findings which 
correlate with both the new and the previous rating criteria 
and provide an opinion on the degree of impairment of the 
veterans social and industrial adaptability; thereafter, the 
RO should apply the most favorable rating criteria to the 
evidence of record.

A review of the file also indicates that relevant clinical 
evidence may be available that is not in the claims folder.  
The Board notes that the veteran had been receiving regular 
psychiatric treatment through May 1997 and that there is no 
record of any treatment thereafter.  Any available records of 
ongoing treatment should be obtained.  Murincsak v. 
Derwinski, 2 Vet.App. 363 (1992).

The Board finds that the issue of an increased rating for 
PTSD must be remanded to the RO for further development of 
the evidence and to insure that the veterans due process 
rights are not violated.  Consequently, this matter is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request the names, addresses, and 
approximate dates of treatment of all 
health care providers (VA and non-VA) who 
have treated him for psychiatric problems 
since May 1997.  When the veteran 
responds and provides any necessary 
authorizations, the named health care 
providers should 


be contacted and asked to submit copies 
of all medical records documenting their 
treatment which are not already in the 
claims folder.  All records obtained 
should be associated with the claims 
folder. 

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
severity of his PTSD.  The severity of 
disability due to PTSD should be 
identified and evaluated separate from 
disability due to the veteran's other, 
nonservice-connected psychiatric 
disorders.  In connection with the 
evaluation of the veteran, the examiner 
should carefully review the claims 
folder.  All indicated tests must be 
conducted and the findings of the 
examiner must address the presence or 
absence of the manifestations described 
in both the revised rating schedule and 
the previous rating criteria with respect 
to impairment due to PTSD.  The examiner 
should comment on whether PTSD is 
currently a viable diagnosis and/or 
whether symptomatology from this disorder 
are manifestations of any other 
psychiatric diagnosis rendered.  Reasons 
for any conclusions reached should be set 
forth.  The examiner should also provide 
an opinion on the degree of social and 
industrial impairment due to the service-
connected PTSD.  The examiner should 
assign a numerical code on the GAF Scale, 
provided in the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, based upon 
the severity of the veterans service-
connected psychiatric disorder(s).  It is 
imperative that the examiner include a 
definition of the numerical code 
assigned, and that 


he/she estimate the percentage of 
disability due to PTSD.  

3.  After the development requested above 
has been completed, the RO should again 
review the veterans claim with 
consideration of any evidence submitted 
since the May 1997 supplemental statement 
of the case.  This should include 
applying the most favorable rating 
criteria, with an explanation of the 
reasoning used to determine which is most 
favorable.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case which 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable law and regulations, 
including amendments to 38 C.F.R. 
§ 4.132.  The supplemental statement of 
the case should contain a discussion of 
the reasoning employed to determine the 
most favorable rating criteria.  The 
veteran and his representative should be 
given the opportunity to respond to the 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 


addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
